DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 9/15/2021 has been considered.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 9/15/2021.  The amendment has been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1-2, 12-13, 15-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150101110 A, Sept. 03,2015 [hereinafter KR].
As to claims 1, 15 , KR teaches a polarized Raman Spectrometric system for defining parameters of a polycrystalline material (abstract), said system comprising: a polarized Raman Spectrometric apparatus (Fig.7, p.8, paragraphs 3-5; note As shown in the figure, the ellipsometer measuring apparatus 40, the stage (1) the silicon thin film to measure the thickness in real time of the silicon thin film sample is placed on a 2 laser is irradiated to the sample (2) The light provided as the compensator 43 is rotated according to the polarization direction. In this case, the compensator 43 is preferably connected to a motor 46 under the control of the processor 47. Further, a polarizer (42,44) and the photodetector (45)); a computer-controlled sample stage for positioning a sample at different locations (Fig.7; stage 1), and a computer comprising a processor and an associated memory (Fig.7; processor 47), wherein said polarized Raman Spectrometric apparatus generates signal{s) from either small sized spots at multiple locations on a sample, or from an elongated line-shaped points on said sample (P.5 paragraph 3, P.10, paragraph 3), and said processor analyzes said signal(s) to define the parameters of said polycrystalline material (P.11, paragraph 1). Also note that, the measurement unit 115 through the measurement of the non-polarization ratio of the Raman scattering signal of the plurality of wavelength equal to the wavelength of the separated laser scattering signal, extinction coefficient (extinction coefficient) to acquire, and the extinction coefficient obtained it is possible to measure the size of particles constituting the target object based. Specifically, the measurement section 115 for examining the first laser signal and the second first laser scattering signal and a second laser signal from the Raman scattering signal of the same wavelength as a laser signal, a measurement of the non-polarization (degree of polarization) and it can be obtained through the optical depth. The measurement unit 115 by using the optical depth, and the optical depth of the second laser scattering signal for the first laser scattering signal, calculating the respective first and second extinction coefficient, and the first extinction coefficients 2 extinction coefficient based on a ratio of extinction coefficient (extinction ratio), the silicon thin film saempeulreul may obtain the size of the particles that make up.
As to claims 2, 16, KR teaches all as applied to claim 1, and in addition teaches measuring the size of the particles of the polycrystalline (P.11, paragraph 1).
As to claims 12, 17, KR teaches all as applied to claim 1, and in addition teaches the X-Y stage for positioning the sample on (Fig.7; stage 1, P.1 paragraph 1).
As to claims 13, 18, KR teaches all as applied to claim 1, and in addition teaches collecting signals from a plurality of points in the sample (P.5, paragraph 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR.
As to claims 8-10, KR teaches all as applied to claims 1, teaches the light source (Fig.7, laser 11), a detection unit including a spectrometer (Fig.7; measuring apparatus 40) and lens (Fig.7; lens 13. KR is silent to implement multiple optical lenses including optical lens; optical system with high adjustable numerical aperture which leads to said small-sized spots on the sample. However, Examiner takes Official Notice that said limitations is/are well known in optical apparatus.
It would have been obvious to one of ordinary skill in the art to provide/include multiple optical lenses; and optical system with adjustable numerical aperture in order to shape/condition light as desired.
Allowable Subject Matter
Claims 3-7, 11, 14, 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Maris (US Patent # 6,038,026) teaches apparatus and method for the determination of grain size thin film comprising: a spectrometric apparatus with polarizer (Figs. 1A-1E); a computer-controlled stage (column 9, lines 5-6), a processor analyzing data (column 14, line 64 to column 15, line 5, and forming small size spots on sample (column 11, lines 7-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886